Title: From Katherine Dexter to Abigail Smith Adams, 14 June 1816
From: Dexter, Katherine
To: Adams, Abigail Smith


				
					Dear Madam,
					Boston June 14th. 1816
				
				I lament that indisposition should have obliged me to defer so long acknowledging your kind letter; it was received with a deep sense of gratitude, with a mixture of feeling only to be produced by so generous a sympathy in a loss so severe as I have been called to meet.You have offered me Dear Madam, all that a wounded heart can ask—the sympathy of friendship; and to the departed the best encomium,—the approbation of the good and wise, You have relieved our sorrows by the kindness with which you participated in them, but you have sanctioned them by the testimony you have born to the worth of their object. Our affliction has been heavy indeed; and it has fallen with the greatest weight where the world can see it  least—it is no light consolation to us that Mr. Dexter’s life has not been useles to the public; but our Country can yet look with confidence to many of her Sons for exertion and to some of her fathers for high examples; but to his family, his loss is one not to be replased—not to be forgotten.—His political career was short, and rather the result of a peculiar crisis of public affairs than of his own choice; and it is a happy reflection that amid all the opposition he meet, there were many of his friends and those whose principles he most respected, and whose approbation he most valued, knew his motives and were satisfied.— If your health will permit you to make us a visit, we shall be highly gratified My Son and daughter’s unite with me in most respectful and affectionate regards to the President, and Your Self.I am Dear Madam with sentiments / of esteem Your devoted / friend, 
				
					Katherine Dexter
				
				
			